DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The seat support frame
The sensors for detecting gripping force on the handle
A control system for indicating readiness to change position being formed in the handles
The health assessment devices 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the frame as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
	The claims and specification call for a “frame” which supports the bowl, the seat and the lift mechanism and the seat weight sensors are meant to be between the seat and this frame. However the reference number for the frame is “110” which in the figures is generally pointing at the bowl. It is unclear how the structure being identified as the frame supports the bowl, seat and lifting mechanism.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0048 appears to be a repeat of Paragraph 0047.  
Appropriate correction is required.

Claim Interpretation
The claims and specification call for a “frame” which supports the bowl, the seat and the lift mechanism and the seat weight sensors are meant to be between the seat and this frame. 
	For the purpose of examination the “frame” is being interpreted as any structure which the lifting mechanism, seat and/or bowl connect to either directly or indirectly.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A control system for the user to indicate readiness” in claim 13.
“A control system for the user to indicate readiness” in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the corners of the foot platform" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The shape of the foot platform has not been claimed as including corners.
Claim 9 is rejected due to its dependency from claim 8.

Claim 17 recites the limitation "the health assessment devices" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “The toilet of Claim 17" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 can’t depend from itself.


	Claim 20 is rejected due to its dependency from claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 12- 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0258652 (Latham) in view of US 9,595,185 (Hall) and US 8,336,130 (Cardenas).
	Regarding claims 1, 2, and 5-7, Latham discloses a toilet comprising:
	a frame (pedestal, Fig. 1i);
	a bowl supported by the frame (Fig. 1i);
	a seat (130’) also supported by the frame;

	the lift mechanism is adapted to change the angle of the seat (Fig. 1h to 1i – lifting and lowering seat changes its angle);
	a foot platform (16) positioned to support the feet of a user sitting on the seat;
	a plurality of seat weight sensors positioned between the frame and the seat for measuring the weight of a user on the seat (Para. 0069);
	a controller (345/600) receiving data from the weight sensors (525) to determine the position of a user on the seat and using the data to control the at least one lift mechanism (530, Para. 0069).
	Latham, however, does not disclose a plurality of foot platform weight sensors or that the plurality of seat weight sensors and a plurality of foot platforms are used to determine a weight distribution of the user between the seat and foot platform. Latham also does not disclose the inclusion of a shroud.
	Hall teaches a toilet comprising a plurality of seat weight sensors (202/208/232/236) between the frame and the seat for measuring the weight of a user on the seat as well as a plurality of foot platform weight sensors (1002/1006/1008/1010)  (C3 L9-16). A controller uses data from the foot platform weight sensors to calculate the weight distribution of the user between the seat and foot platform, the weight distribution of the user between the left and right side of the foot platform and the weight distribution of the user between the left and right side of the seat (C3 L32-41).
	It would have been obvious to one of ordinary skill in the art to provide additional sensors measuring weight distribution on the seat and the footrest and to monitor the distribution 
	Cardenas teaches a toilet comprising a lift mechanism (160) and frame (260) enclosed by a shroud (340).
	It would have been obvious to one of ordinary skill in the art to provide a shroud covering the frame, as taught by Cardenas, to protect the various components from damage and provide a more aesthetic appearance to the toilet assembly.

	Regarding claims 8-9, the foot platform weight sensors as taught by Hall are located under the corners at the edges of the foot platform (Fig. 10).

	Regarding claim 12, Latham states that the toilet further comprises at least one actuator for raising and lowering the foot platform (302a; Para. 0039, 0048).

	Regarding claim 13, Latham states that the controller is part of a control system (Fig 3D) for the user to indicate readiness to change position between seated and standing (510).

	Regarding claim 14, Latham states that the foot platform further comprises a foot platform lifting mechanism (155’).

	Regarding claim 15, Latham states that the controller is programmed to the preferences of multiple users (Para. 0052 – memory saves preferences of multiple users).

	Regarding claim 16, the shroud as taught by Cardenas comprises a flexible material (rubber bellows) that adapts as the configuration of the toilet is altered (expands and compresses as the lifting mechanism raises or lowers).

	Regarding claim 17, Latham does not include health assessment devices on the toilet.
	Hall teaches that the weight sensors are health assessment devices (C5 L51-56).
	It would have been obvious to one of ordinary skill in the art to utilize the weight sensors as health assessment devices, as taught by Hall, to provide greater functionality to the toilet and convenience to the user.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Latham in view of Hall as applied to claim 1 above, and further in view of FR 2519861 (Pillot).
	Regarding claims 3-4, Latham states that the seat actuators are individually operated individually of each other (Para. 0034) but does not state the inclusion of at least one third actuator attached to 
	Pillot teaches a seat lifting device comprising at least one first seat actuator (10) connected to a frame, at least one second seat actuator (18) connected to a frame and at least one third seat actuator (28) attached to a frame and the second seat actuator (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to provide additional seat actuators attached to the first or second seat actuators, as taught by Pillot, to provide greater control over the movement of the seat and/or a greater range of motion.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Latham in view of Hall as applied to claim 1 above, and further in view of US 6,754,917 (Rhoades).
	Regarding claim 10, Latham states that the toilet seat is attached directly to the lift mechanism rather than being supported by a seat support frame.
	Rhoades teaches a toilet comprising a lift mechanism (11/12) that lifts and lowers a toilet seat (57) which is supported on a seat support frame (13).
	It would have been obvious to one of ordinary skill in the art to provide a seat support frame, as taught by Latham, to permit a user to easily replace the toilet seat or install a seat of their desired design/style onto the toilet assembly.

	Regarding claim 11, as previously discussed Hall teaches the installation of toilet seat weight sensors onto the underside/bottom surface of the seat (see Fig. 4 -402/406 of Hall). As such the combination of Latham in view of Hall and Rhoades would result in the toilet weight sensors being between the seat and seat support frame.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latham in view of Hall as applied to claim 1 above, and further in view of US 2018/0084959 (Hall2).
	Regarding claims 18-20, Latham states that the lift mechanism can be controlled through a control system (Para. 0016) does not state the inclusion of handles on the toilet seat comprising a control system and gripping sensors.
	Hall2 teaches a toilet seat comprising handles (104) having a control system (118) for receiving user inputs/commands (Para. 0038) and sensors for detecting the gripping force of the user’s hands on the handle (Para. 0021).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,745,417 (Sumino) is a toilet with weight sensors and a lifting mechanism, the toilet monitoring the distribution of a user’s weight to control the lifting mechanism. 
US 9,770,144 (Rife) is a toilet with armrests, the armrests comprising weight sensors which monitor a user’s weight distribution to control a lifting mechanism. 
US 10,428,508 (Hudson) is a toilet with a lifting mechanism surrounded by a flexible shroud.
US 10,835,088 (Song) is a toilet with a seat lifting mechanism comprising a plurality of actuators surrounded by a shroud. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754